TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00571-CV


Rosiland Roemer, Appellant

v.

Erwin Roemer, Jr.; Michael Bradle, Individually and as Trustee for the Mildred Roemer
Trust; Gary Dale Warner; Terry Warner; and Mildred Roemer, Appellees





FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
NO. 22,865-A, HONORABLE H.R. TOWSLEE, JUDGE PRESIDING




	Appellant Rosiland Roemer filed a notice of appeal in this cause on September 3,
2002.  The appellate record was due to be filed in this Court on October 4.  On October 28, this
Court received notice from the district clerk's office of Bastrop County that appellant had neither
paid, nor made arrangements to pay for the clerk's record in this appeal.  Accordingly, the clerk's
record was not timely filed.  

	On November 4, this Court sent a letter to appellant inquiring about the status of the
appeal and requesting that she respond or the appeal may be dismissed for want of prosecution.  On
November 7, appellant responded to this Court's inquiry.  By her response, appellant informed this
Court that she no longer wants to pursue this appeal.  Based upon appellant's indication that she no
longer desires to pursue this appeal, we will dismiss the appeal for want of prosecution.  


	The appeal is dismissed for want of prosecution.


  
					David Puryear, Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   November 21, 2002
Do Not Publish